1 So.3d 1185 (2009)
Derrick CHARLESTON, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D08-2140.
District Court of Appeal of Florida, First District.
February 4, 2009.
Derrick Charleston, pro se, Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
Prior report: 852 So.2d 348.
*1186 PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
HAWKES, C.J., WEBSTER and DAVIS, JJ., concur.